FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 18, 2022

                                     No. 04-22-00267-CV

             IN THE INTEREST OF D.R., D.E.R., D.D.R., AND D.R., Children

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-02171
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        In this accelerated appeal, the reporter’s record was due on May 14, 2022. After the due
date, court reporter Elva Chapa filed a notification of late record requesting additional time to
prepare the reporter’s record.
       The request is granted in part. The reporter’s record is due on May 24, 2022. See TEX.
R. APP. P. 35.3(c) (limiting an extension in an accelerated appeal to ten days).

       It is so on ORDERED May 18, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT